.........   -~   .....                                                                                                                                                          7
                    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                        Page I of I



                                                          UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                                         United States ofAmerica                                          JUDGMENT IN A CRIMINAL CASE
                                                                                                          (For Offenses Committed On or After November I, 1987)
                                                          v.

                                           Juan Jose Villa-Garcia                                         Case Number: 3:19-mj-20866

                                                                                                          Dana M. Grimes
                                                                                                          Defendant's Attorney


                    REGISTRATION NO. 83316298

                    THE DEFENDANT:
                     IZI pleaded guilty to count( s) I of Complaint
                                                               ~~~~~~----~~~~~~~~~~~~~~~~~~~~~


                         D was found guilty to count(s)
                            after a plea of not guilty.
                            Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

                    Title & Section                   Nature of Offense                                                                     Count Number(s)
                    8:1325                            ILLEGAL ENTRY.(Misdemeanor)                                                           I

                         D The defendant has been found not guilty on count(s)                    ~~~~---'-~---~~~~~~~~~~~-



                         D Count(s)    ~~~~~~~~~~~~~~~~~
                                                                                                           dismissed on the motion of the United States.

                                                                 IMPRISONMENT
                            The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
                     imprisoned for a term of:
                                                      I


                                                   ~ TIME SERVED                                      D                                        days

                         IZI Assessment: $10 WAIVED ~ Fine: WAIVED
                         ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
                         the defendant's possession at the time of arrest upon their deportation or removal.
                         D Court recommends defendant be deported/removed with relative,                          charged in case


                         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
                    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
                    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
                    United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                      Friday, February 15, 2019
                                                                                                      Date of Imposition of Sentence


                    Received
                                  =ousM:-;-------F-IL_E_D_ _                                          HO 0    BLE KAREN S. CRAWFORD
                                                                                                      UNITED STATES MAGISTRATE JUDGE

                                                                       Feb 15 2019           I
                    Clerk's Office Copy                           CLERK, U.S. DISTRICT COURT
                                                               SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                      3:19-mj-20866
                                                               BY          s.'encas          DEPUTY
